Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a loudspeaker for use in acoustic reproduction equipment, comprised motor provided for actuating diffusion membrane with mobile unit mechanically connected to diffusion membrane for synchronized displacement with hydraulic circuit. The independent clam 1, identifies a uniquely distinct feature of “…a hydraulic circuit interposed between said movable unit and said diffusion membrane, said diffusion membrane and said movable unit each comprising a movable piston surface, interacting with a fluid confined in the hydraulic circuit. Tsuda (US7729504) teaches speaker including a supporting frame 22, a diaphragm 62 and a motor for actuating diaphragm 62. The motor includes a voice coil 64 that is movable relative to supporting frame 22. Voice coil 64 is mechanically connected to diaphragm 62 at a proximal end 65a for synchronized movement thereof. A magnetic fluid 80 is disposed between an outer surface 67 of voice coil 64 and an inner edge 35 of an annular top plate 34. Regarding Tsuda, fluid 80 is not confined in a hydraulic circuit. Fluid 80 is free to move at both ends between surfaces 67 and 35.In addition, Tsuda’s fluid 80 is not interposed between Tsuda’s movable voice coil 64 and diaphragm 62. Indeed, Tsuda’s voice coil 64 is rigidly connected to Tsuda’s diaphragm 62, and fluid 80 is interposed between movable unit voice coil 64 and supporting frame 22, but not between a movable unit and a membrane. 
Kristoffersen ( WO-9613960) teaches, page 10, lines 13 - 31, page 11, lines 10 - 38 and FIGS. 1 - 7, teaches a diffusion membrane and a moveable unit, each comprising a movable piston surface, interacting with a fluid of the hydraulic circuit. However, Kristoffersen’s magnetic fluid 11 is not confined in a hydraulic circuit, since it is not retained in a closed circuit and the fluid is freely arranged to provide guidance to Kristoffersen’s coil holder. Moreover, ring 10 is not a movable piston. A piston is “a disk or cylindrical part tightly fitting and moving within a cylinder, either to compress or move a fluid collected in the cylinder, as air or water, or to transform energy imparted by a fluid entering or expanding inside the cylinder, as compressed air, explosive gases, or steam, into a rectilinear motion usually transformed into rotary motion by means of a connecting rod” (https: //wwwedictionary.com/browse/ piston). However, Kristoffersen’s ring 10 is not a part tightly fitting within a cylinder. Furthermore, even assuming arguendo that ring 10 is considered to be a piston, Kristoffersen’s fluid 11, which the Office Action associates with the claimed hydraulic circuit, is not interposed between Kristoffersen’s movable unit, coil 2, and Kristoffersen’s membrane 7, since coil 2 and membrane 7 are rigidly connected by Kristoffersen’s voice coil form 6. As such, neither Kristoffersen’s membrane nor Kristoffersen’s movable unit include a movable piston surface, interacting with a fluid of a hydraulic circuit. See at least applicant’s arguments submitted on 11/02/21 on pages 5-7. The prior art fails to anticipate or render the independent claims obvious. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.